DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to Application Serial No. 16/455,252 filed on June 27, 2019 in which claims 1-20 are presented for examination.

3.	Claims 1-20 are allowable over the prior art of record.
4.	 The following is the Examiner's statement of reasons for allowance:
One of the closest prior art Choksi et al., US 2017/0024393, discloses 
	“a transport facilitation system that manages a transportation service throughout a given region—linking available drivers with requesting riders—can include a content filtering and ranking system that provides individualized content items to individual drivers based on a variety of factors. Choksi et al. also disclose demand services in the provider’s interface, i.e. the driver. Choksi et al. discloses incentives to the driver. Fig. 3B shows a set of virtual cards that contain  location-based incentives to provide more on-demand services and/or increase earnings. In particular, card 304 shows a snippet of social media content indicating an area of potential increased demand for on-demand services (e.g., “Lots of demand around the downtown area after the Giants game”) and a financial incentive for servicing that area (e.g., “$20/hr incentive until 3 am”)
 	However, Choksi et al. fails to disclose:
“determining, based on information associated with the location of the requester device, a demand severity metric for the mobile application session on the requester device;
identifying, based on the demand severity metric, one or more modifications to a user interface experience for the mobile application session on the requester device; and
modifying, in accordance with at least one of the one or more modifications, the user interface experience for the mobile application session on the requester device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661